Case 0:19-cv-61007-JIC Document 6 Entered on FLSD Docket 05/10/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-61007-CIV-COHN-SELTZER

 RYAN TURIZO, individually and on
 behalf of aII others similarly situated,

               Plaintiff,

 vs.

 CERTIFIED ASSOCIATES, LLC, d/b/a
 CERTIFIED MARIJUANA DOCTORS.COM,

            Defendant.
 ________________________________/

                      ORDER SETTING SCHEDULING CONFERENCE

        THIS CAUSE has been referred to the undersigned Magistrate Judge to conduct

 a Scheduling Conference pursuant to Local Rule 16.1B for the purpose of setting pre-trial

 deadline dates and for determining possible consent to the jurisdiction of the Magistrate

 Judge for trial. Accordingly, it is hereby ORDERED that a Scheduling Conference will be

 held on Wednesday, May 22, 2019, at 2:00 p.m. at the United States Courthouse,

 Courtroom 110, 299 East Broward Boulevard, Fort Lauderdale, Florida. All counsel of

 record and unrepresented parties are required to attend the Scheduling Conference.

        Prior to the Scheduling Conference, the parties shall confer in good faith as to the

 following matters:

        1.     the possibility of promptly settling or resolving the case;

        2.     the arrangements for making initial disclosures required by Federal Rule of

 Procedure 26(a)(1);

        3.     a plan for discovery;
Case 0:19-cv-61007-JIC Document 6 Entered on FLSD Docket 05/10/2019 Page 2 of 2



       4.      the preservation of discoverable information;

       5.      the disclosure or discovery of electronically stored information, including the

 form or forms in which it should be produced;

       6.      prospective claims of privilege or work product protection and the propriety

 of a Confidentiality Order; and

       7.      consent to trial before a United States Magistrate Judge.

       In lieu of filing the Conference Report and the Joint Proposed Scheduling Report

 required by Local Rule 16.1.B, the parties may file a joint statement certifying that they

 have conferred in good faith about all matters required by this Order. Any certification

 or joint report shall be filed no later than noon on the day before the Scheduling

 Conference.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 10th day of

 May 2019.




 Copies via CM/ECF to:

 Counsel of record and
 unrepresented parties




                                              2
